        Case 1:20-cv-10575-LTS-SLC Document 46
                                            48 Filed 01/12/21 Page 1 of 1


                                                                           Direct Dial: 212-659-4985
                                                                            Direct Fax: 212-884-9574
                                                                      joseph.lawlor@haynesboone.com

January 12, 2021

VIA ECF AND EMAIL

Judge Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl St.                                                   MEMO ENDORSED
New York, NY 10007
swainnysdcorresp@nysd.uscourts.gov

Re:     JLM Couture, Inc. v. Hayley Paige Gutman
        20-cv-10575-LTS-SLC

Dear Judge Swain:

        We write on behalf of Defendant Hayley Paige Gutman to provide the Court with an
unredacted copy of the Declaration of Hayley Paige Gutman, dated January 12, 2021 (“Hayley’s
Declaration”), that was filed today in opposition to plaintiff’s request for a preliminary
injunction. Pursuant to the Order of Judge Stein, dated December 15, 2020, (Doc. No. 4),
plaintiff was permitted to file Exhibit 55 to Mr. Murphy’s Declaration (Doc. No. 14) under seal.
Paragraph 105 of Hayley’s Declaration refers to information contained in that Exhibit 55. Thus,
we have redacted that information in the public filing of Hayley’s Declaration and provide the
unredacted version with the redactions highlighted pursuant to Your Honor’s Individual Rule
5.b.ii.


                                            Respectfully submitted,

                                            s/Joseph Lawlor

                                            Joseph Lawlor

cc: counsel of record                    The proposed redaction is approved. DE# 47 shall remain
                                         under seal with access permitted for the Plaintiff, Defendant
Encl.
                                         and the Court only. DE# 46 resolved.
                                         SO ORDERED.
                                         1/12/2021
                                         /s/ Laura Taylor Swain, USDJ

                                                                                   Haynes and Boone, LLP
                                                                                Attorneys and Counselors
                                                                                      30 Rockefeller Plaza
                                                                                                 26th Floor
                                                                                New York, New York 10112
                                                                                          T (212) 659-7300
                                                                                          F (212) 918-8989
                                                                                 www.haynesboone.com
